The following opinion was filed April 6, 1900:
"Winslow, J.
The sole question presented is as to the validity of that provision of the will of Stewart which directs that upon the decease of his wife his entire property is “ to *152be invested in a fund provided for that purpose for the support and maintenance of the superannuated preachers of the church denominated the United Brethren in Christ.”
There can be no doubt but that this clause amounts to a direction to convert the real estate of which he died possessed into money. In no other way can real property be invested in a fund. Hence the doctrine of equitable conversion applies, and,if a bequest of personal property tobe used for the support of the superannuated preachers of a particular sect is valid, then this clause in the will is valid. In disposing of the case the trial judge held the will void on the ground of uncertainty and indefiniteness, relying upon the case of Will of Fuller, 75 Wis. 431. Were the rule of that case to be followed, it is not easy to see how tne conclusion reached by the trial judge could be avoided. In the recent case of Harrington v. Pier, 105 Wis. 485, however, the doctrine of the Fuller Case was substantially overruled. In fact in that case nearly or quite all the questions which arise in this case were so fully treated by Justice Maeshall, the result being to sustain such a trust as that before us, that it would seem unnecessary to enlarge upon the subject here.
In that case it was said: “It follows that indefiniteness of beneficiaries who can invoke judicial authority to enforce the trust, want of a trustee, if there be a trust in fact, or indefiniteness in details of the particular purpose declared, the general limits being reasonably ascertainable, or indefiniteness of mode of carrying out the particular purpose, do not militate against the validity of a trust for charitable uses. Given a trust, with or without a trustee, a particular purpose, as education or relief of the poor as distinguished from a bequest to charity generally, and a class, great or small, and without regard to location necessarily, as ‘ worthy indigent females,’ or ‘ indigent young men studying for the ministry,’ or ‘resident poor,’ or ‘indigent children of Hock county,’ or ‘the boys and girls of California’ (People ex rel. Ellert v. Cogswell, 113 Cal. 129), and we have a good trust *153for charitable uses. ' The court, through its strictly judicial power, raav fill the office of trustee,-if necessary. The trustee can select the immediate beneficiaries or objects within the designated class and scheme. He can determine upon the •details necessary to effect the intention of the donor within the general limits of his declared purpose, and execute the trust accordingly; and the proper public agencies, if necessary, can invoke judicial power to enforce such execution.”
These considerations really dispose of the present case. There are present in this bequest all the essential requirements above enumerated. The provision is essentially a trust provision. No trustee is appointed, but the proper court has power to appoint one, so that the trust may not fail (Sawtelle v. William, 94 Wis. 412), and there is a particular and meritorious charitable purpose, namely, the support and maintenance of the worn-out preachers of a certain religious body. This completes the charitable scheme so that it may be carried out. The trustee appointed by the court can select the beneficiaries within the class named, and can wisely •settle the necessary details of administration of the charity within the general limits of the testator’s declared intention •without serious difficulty.
It was not seriously claimed upon the argument that the judgment in the former action brought by the widow for ■construction of the will, in which “ the superannuated preachers ” of the sect in question were named as defendants, was of any effect, nor is it seen how it could have any effect. The “ superannuated preachers ” were not a corporate body, .and hence not capable of being sued under such a general designation. Furthermore, they are necessarily constantly «hanging, and, even if some of the then members of the class actually appeared and defended, the result, manifestly, ■could not bind others.
By the Court.- — ’Judgment reversed, and action remanded with directions to enter judgment for the plaintiff.